DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
            Applicant's arguments and amendments received April 26, 2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not teaches “see applicant argument pages 5-7”. This language corresponds to the newly amended language of claims 17, 26 and 27. 
9.            As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added art of Takehara et al. reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, see prior art made of record and not relied upon is considered pertinent to the newly amended language of the claims.
Jeog et al. US 2018/0176596 para. 0182




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-18, 20-21, 23-26 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2014/0169452 further in view of Takehara et al. US 2014/0355686.

Regarding claim 17, Lim teaches:
17. (Currently Amended) A method for decoding an image, the method comprising: constructing a coding unit group including at least one of a plurality of coding units; 

The quantized coefficient may be dequantized in the dequantizer 160 and inversely transformed in the inverse transformer 170. The dequantized, inverse transformed coefficients are added to the prediction block through the adder 175, thereby generating a reconstructed block. 
[0044] The reconstructed block passes through the filter unit 180 and the filter unit 180 may apply at least one of a deblocking filter, sample adaptive offset (SAO), and an adaptive loop filter (ALF) to a reconstructed block or a reconstructed picture. The reconstructed block passing through the filter unit 180 may be stored in the reference picture buffer 190.


obtaining coding information in units of one coding unit group; 

In more detail, the CABAC entropy coding method binarizes the symbols that are not binarized into the bins, determines the context model by using the coding information on the peripheral and coding object blocks or the information on the coded symbols/bins at a previous step, and generates the bit stream by performing arithmetic coding of the bin by predicting the occurrence probability of the bin according to the determined context model. In this case, the CABAC entropy coding method may determine the context model and then, update the context model by using the information on the coded symbols/bins.

Lim, paras. 0043-0044, 0047: emphasis added


and decoding at least one coding unit included in the coding unit group based on the obtained coding information, wherein the plurality of coding units are decoded based on prediction modes of the plurality of coding units in the coding unit group, 

In more detail, the CABAC entropy decoding method may receive the bin corresponding to each syntax element in the bit streams, use the decoding object syntax element information and the decoding information on the peripheral and decoding object block or the information on the decoded symbols/bins at the previous step to determine the context model, and predict the occurrence probability of the bin according to the determined context model and performs the arithmetic decoding of the bin to generate the symbols corresponding to the values of each syntax element. In this case, the CABAC entropy decoding method may determine the context model and then, update the context model by using the information on the decoded symbols/bins.

Lim, paras. 0049: emphasis added


However, Lim fails to explicitly teach but Takehara teaches:

wherein the prediction modes of the plurality of coding units in the coding unit group are determined based on the coding information, the coding unit group information restricts the prediction modes of the plurality of coding units in the coding unit group, and wherein the coding information is determined based on a size of the coding unit group.  
An explanation is now given regarding an example where a positional relationship that is the same as that of a prediction block of a coding block that has a prediction block size type of 2N.times.2N is applied to a prediction block in a coding block that does not have a prediction block size type of 2N.times.2N. FIGS. 13A-13H are diagrams showing a candidate block group occurring when a positional relationship that is the same as that of a prediction block of a coding block that has a prediction block size type of 2N.times.2N is applied to a prediction block in a As described, in a prediction block included in a coding block having a prediction block size type of 2N.times.2N, a candidate block group is determined for each prediction block based on the position and size of the prediction block.
Takehara, Abstract, 0012, 0145: emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Takehara into a system of Lim in order wherein the prediction modes of the plurality of coding units in the coding unit group are determined based on the coding information, the coding unit group information restricts the prediction modes of the plurality of coding units in the coding unit group, and wherein the coding information is determined based on a size of the coding unit group, as such, the system provide a moving picture coding and moving picture decoding technology capable of efficiently achieving parallel processing of motion compensation prediction that performs motion compensation prediction collectively on a plurality of neighboring prediction blocks while using a motion vector of a processed block neighboring a target prediction block in the generation of a motion block of the target prediction block..—see para. 0011.  



Note: The motivation that was applied to claim 17 above, applies equally as well to claims 18, 20-21, 23-26 and 27 as presented blow. 

Regarding claim 18, Lim and Takehara teaches:

18. (Previously Presented) The method according to claim 17, wherein the image is divided based on at least one of quad-tree partitioning, ternary tree partitioning, and binary tree partitioning.  

For the entropy coding, a coding method such as exponential golomb, context-adaptive variable length coding (CAVLC), context-adaptive binary arithmetic coding (CABAC), or the like, may be used. For example, the entropy coding unit 150 may be stored with a table for performing the entropy coding such as a variable length coding/code (VLC) table and the entropy coding unit 150 may use a stored variable length coding (VLC) table to perform the entropy coding. In addition, the entropy coding unit 150 may also perform the entropy coding by deriving a binarization method of the object symbols and a probability model of the object symbols/bins and then, using the derived binarization method or probability model.

Lim, paras. 0039-0040: emphasis added




Regarding claim 20, Lim and Takehara teaches:
20. (Previously Presented) The method according to claim 17, wherein the size of the coding unit group is expressed as at least one of a block size, the number of samples of a luma signal or a chroma signal, and a partition depth, and a largest size or a smallest size of the coding group unit is signaled as a slice header. 

The coding parameter may include, for example, the intra/inter prediction mode, the displacement/motion vector, a reference picture index, a coding block pattern, presence and absence of the residual signal, the transform coefficients, the quantized transform coefficients, quantization parameters, a block size, values or statistics of block division information, or the like.

Lim, paras. 0037, 0064: emphasis added
 

Regarding claim 21, Lim and Takehara teaches:

21. (Previously Presented) The method according to claim 17, wherein the plurality of coding units constructing the coding unit group have a continuous coding order.  

The context information within the object layer may be the same as the coding object symbols/bins and may be the information on the values and frequencies of the symbols/bins that are coded in advance according to the coding order in the object layer
Lim, paras. 0074-0076: emphasis added




23. (Previously Presented) The method according to claim 18, further, Lim teaches wherein the prediction modes of the coding unit group is determined based on a partitioning type of the coding unit group.

The video coding apparatus 100 performs coding on input pictures with an intra mode or an inter mode to output bit streams. The intra prediction means intra-picture prediction and the inter prediction means inter-picture prediction. In the case of the intra mode, the switch 115 is switched to intra and in the case of the inter mode, the switch 115 is switched to inter. The video coding apparatus 100 may generate a prediction block for an input block of the input pictures and then, code a difference between the input block and the prediction block.  

Lim, paras. 0032: emphasis added


Regarding claim 24, Lim and Takehara teaches:
24. (Previously Presented) The method according to claim 17, further, Lim teaches wherein the obtaining coding information in units of one coding unit group comprises obtaining the coding information based on information on a type of the coding information transmitted in the units of one coding unit group.  

The scalable video coding may be performed using a structure of multiple layers so as to provide the bit streams that may be applied to various network conditions. For example, the scalable video coding structure may include a base layer that compresses and processes the video data using a general video coding method and may include an enhancement layer that compresses and processes the video data using both of the coding information on the base layer and the general video coding method.

Lim, paras. 0057: emphasis added


Regarding claim 25, Lim and Takehara teaches:
25. (Previously Presented) The method according to claim 17, further, Lim teaches comprising: constructing a coding information transmission unit including at least one coding unit group, wherein the obtaining coding information in units of one coding unit group comprises obtaining the coding information in the units of one coding unit group, from coding information that is signaled in units of one coding information transmission unit. 

The video decoding apparatus 200 receives the bit streams output from the coder to perform the decoding with the intra mode or the inter mode and output the reconfigured picture, that is, the reconstructed picture. In the case of the intra mode, the switch may be switched to the intra and in the case of the inter mode, the switch may be switched to the inter mode. The video decoding apparatus 200 obtains the reconstructed residual block from the received bit streams and generates the prediction block and then, add the reconstructed residual block and the prediction block, thereby generating the reconfigured block, that is, the reconstructed block 

Lim, paras. 0025, 0047: emphasis added


Claims 26-27 list all similar elements of claim 17, but in method of encoding and a recording medium form rather than method of decoding form.  Therefore, the supporting rationale of the rejection to claim 17 applies equally as well to claims 26-27. Further Lim teaches 
In accordance with an embodiment of the present invention, a video encoding method may include: generating a residual block corresponding to a difference between a target block of an original video and a prediction block for the target block; calculating a first rate-distortion cost by transforming, quantizing, and encoding the residual block; judging whether an encoded block flag indicating whether a residual signal of the residual block is present is 0; and deciding a transform mode as not applying a transform skip mode to the residual block when the encoded block flag is 0 according to a result of the judgment.
Lim, paras. 0005, 0009: emphasis added


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481